DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 12/07/2020 where claims 1-10 and 14 -17 are amended, claims 18-20 are cancelled, while claims 21-24 are newly added.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are not persuasive.

The Examiner notes for purpose of Appeal Applicant’s claimed subject matter is well known and conventional in the art.
Trollope (US 9,854,315) teaches screen scraping with the intent of capturing alphanumeric characters via optical character recognition (i.e. digital image processing). Trollope states (see e.g. Column 12, Lines 28 – 38)


    PNG
    media_image1.png
    272
    585
    media_image1.png
    Greyscale


More importantly, not only does Trollope teach the above mentioned technique but Trollope clearly illustrates the technique may be implemented anywhere within a distributed computing environment and/or system via a “... server, service, daemon, application, routine ...”

The Examiner notes Trollope also teaches the programmed intelligence communicated to the Examiner in the Applicant Interview on which provides for determining usage behavior of particular content. Trollope states (see e.g. Column 13, Lines 17 – 23, Column 14, Lines 3 - 9)

    PNG
    media_image2.png
    416
    577
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    217
    583
    media_image3.png
    Greyscale


Inukonda (US 2015/0193123) teaches screen scraping user interfaces utilizing OCR (e.g. digital image processing) (see e.g. [0063]).

O’Byrne (US 2013/0268855) teaches screen scraping user interfaces to obtain alphanumeric information. O’Byrne states within the context of screen scraping (see e.g. [0039], see e.g. [0051]):

    PNG
    media_image4.png
    445
    600
    media_image4.png
    Greyscale


Jia (US 10,244,286) teaches screen scraping of a user device display and where the data from the screen scraping (e.g. alphanumeric characters, application data, user interface elements) may influence the selection of content subsequently delivered to client devices (see e.g. Column 7, Line 56 – Column 8, Line 67). Jia states (see Fig. 2):

    PNG
    media_image5.png
    907
    1129
    media_image5.png
    Greyscale


Badr (US 10,535,005) teaches screen scraping which is utilized to realize content subsequently delivered to client devices (se e.g. Fig. 4 and/or Column 9, Lines 61 – 64). Badr states (Column 7, Lines 4 -14):

    PNG
    media_image6.png
    270
    630
    media_image6.png
    Greyscale


Oursbourn (US 2016/0266769) teaches the utilization of digital image processing (i.e. Optical Character Recognition) to gather a plurality of type of data from a user display screen comprising user interface elements, graphical data, and alphanumeric characters. Oursborn states ([0046]):


    PNG
    media_image7.png
    677
    565
    media_image7.png
    Greyscale



MPEP 2141 states:

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and Id. at 418, 82 USPQ2d at 1396”

	Per MPEP 2141 the prior art of record detailed above clearly is readily able to provide for one of ordinary skill in the art to contemplate the Applicant’s amended claims. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 4, 10 and 21 are rejected under 35 USC 103 as being unpatentable over Shamir (US 2011/0153846) in view of Trollope (US 9,854,315) 
Regarding claim 1, Shamir discloses a system for analyzing and extracting alphanumeric data from apps displayed on a display comprising:
a computing device comprising said display and configured to run said apps within an operating system (Shamir; Shamir teaches a managed device (i.e. computing device) comprising a conventional display and  conventional kernel and/or operating system (e.g. Microsoft Windows) to run a plurality of types of applications (i.e. apps);
see e.g. [0021] “ ... a managed device ...”
see e.g. [0022] “ ... applications on the managed device ...”
see e.g. [0024] “ ... managed  device ... processor ... kernel ...”
see e.g. [0026] “ ... User Interface display  may be non-graphical, such as a terminal display used in MS-DOS, or graphical, such as the Graphical User Interface (GUI) used in Microsoft Windows ...” 
see e.g. [0027] “A user may interact with the user interface display via any suitable user interface input means ...”);
a display scanner for scanning said display externally to said apps displaying on said display (Shamir; Shamir teaches a capture engine (i.e. display scanner) for scanning apps displaying on the managed device’s display;
see e.g.[0031] “ ... Screen capture engine 221 may capture the user interface display of one or more sessions and/or applications  that are concurrently running on the managed device 110”
see e.g. Fig. 1 [0009] and Fig. 2 [0010] illustrating a management server comprising a screen capture engine 221;
see e.g. [0030] “ the management server 120 may comprise a screen capture engine 221 ...” );
whereby output of said display scanner is analyzed to extract app data displayed on said display externally to said apps running on said computing device (Shamir; Shamir teaches taking a snapshot or image of the user interface display data (i.e. via the screen capture engine utilizing images from the video framebuffer) comprising UI elements and application and/or session data is analyzed in order to determine if it matches a predetermined user interface display;
see e.g. [0033] “ ... screen capture engine 221 may capture the user interface display by scanning the portion of the video framebuffer to be captured ...”
see e.g. [0032] “ ... management station 130 may specific which user interface display to be captured by the screen capture engine 221 when a management session is established ... default sessions and/or applications may be agreed upon between the management station 130 and management server 1230 in advance and kept in configuration file accessible by the screen capture engine 221”).
Although Shamir provides the ability to intelligently analyze and/or extract graphical app data, Shamir strongly suggests but does not teach the well-known and conventional process of extracting alphanumeric data and therefore does not expressly disclose:
whereby output of said display scanner is analyzed to extract alphanumeric app data displayed on said display externally to said apps running on said computing device
However in analogous art Trollope addresses these conventional features and discloses:
whereby output of said display scanner is analyzed to extract alphanumeric app data displayed on said display externally to said apps running on said computing device
 (Trollope; Trollope teaches extracting alphanumeric data associated with user interface display data comprising user interface elements and applications; see e.g. Column 12, Lines 28 – 38;

    PNG
    media_image1.png
    272
    585
    media_image1.png
    Greyscale
)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]



Regarding claim 2, Shamir in view of Trollope disclose the system of claim 1 wherein said display scanner operates externally to said operating system whereby output of said display scanner is analyzed to extract alphanumeric app data displayed on said display externally to said operating system running on said computing device (Per Independent claim 1 the combined solution via Shamir provides for the screen capture engine (i.e. display scanner) residing on the management server which is external to the computing device comprising an operating system and associated kernel while Trollope provides for intensive extracting with respect to alphanumeric data;
see e.g. Shamir Fig. 1 [0009] and Fig. 2 [0010] illustrating a management server comprising a screen capture engine 221 which is external to the operating system of the managed device;
see e.g.  Shamir [0024] “ ... managed  device ... processor ...kernel ...”
see e.g.  Shamir [0026] “ ... User Interface display  may be non-graphical, such as a terminal display used in MS-DOS, or graphical, such as the Graphical User Interface (GUI) used in Microsoft Windows ...”
see e.g. Trollope Column 12, Lines 28 – 38 )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]
Regarding claim 3, Shamir in view of Trollope disclose the system of claim 1 wherein said display scanner operates externally to processor of said computing device running said operating system whereby output of said display scanner is analyzed to extract alphanumeric app data displayed on said display externally to said processor running said operating system (Shamir; Per Independent claim 1 the screen capture engine (i.e. display scanner) resides on the management server which is external to the computing device comprising a processor (i.e. Shamir)  while Trollope provides for extraction of alphanumeric data associated with a plurality of applications;
see e.g. Shamir Fig. 1 [0009] and Fig. 2 [0010] illustrating a management server comprising a screen capture engine 221 which is external to the processor of the managed device;
see e.g. Shamir [0024] “ ... managed  device ... processor ...kernel ...”
see e.g. Shamir [0026] “ ... User Interface display  may be non-graphical, such as a terminal display used in MS-DOS, or graphical, such as the Graphical User Interface (GUI) used in Microsoft Windows ...”
see e.g. Trollope Column 12, Lines 28 – 38 )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]
Regarding 4, Shamir in view of Trollope disclose  the system of claim 1 wherein said display scanner operates externally to said computing device whereby output of said display scanner is analyzed to extract alphanumeric app data displayed on said display externally to said computing device (Per Independent claim 1 Shamir provides for the screen capture engine (i.e. display scanner) residing on the management server which is external to the computing device and the output is analyzed to select a specific application or session which may result in the modification of user interface elements associated with the application and/or session while Trollope provides for extraction and/or analysis of alphanumeric data associated with the application(s);
see e.g.  Shamir Fig. 1  [0009] and Fig. 2 [0010] illustrating a management server comprising a screen capture engine 221 which is external to t the managed device;
see e.g. Shamir [0024] “ ... managed  device ... processor ...kernel ...”
see e.g. Shamir [0026] “ ... User Interface display  may be non-graphical, such as a terminal display used in MS-DOS, or graphical, such as the Graphical User Interface (GUI) used in Microsoft Windows ...” )
see e.g. Shamir [0031] “ ... capture the user interface display of these newly created session as and/or applications, and forward the captured user interface display to virtual screen engine 222 ..
see e.g.  Shamir [0032] “ ... screen capture 221 may capture the user interface display of one or more default sessions and/or applications ...” see e.g. Shamir [0033]; 
see e.g. Shamir [0043] “ ... capturing the user interface display of a specific session and/or application ...”
see e.g. Trollope Column 12, Lines 28 – 38 )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]


Regarding claim 10, claim 10 comprises the same and/or similar subject matter of claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 21, claim 21 comprises the same and/or similar subject matter of claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 5 – 6, 14 - 15 and 34 are rejected under 35 USC 103 as being unpatentable over Shamir in view of Trollope and in further view of Abrol (US 2017/0206557)
Regarding claim 5,   Shamir in view of Trollope  discloses the system of claim 1 and the detection of events (see e.g. [0024] “ ... processor throttling, kernel panic, denial of service attacks ...”), but Shamir does not expressly disclose wherein extracted said alphanumeric app data is combined with external data to generate events of interest.
However in analogous art Abrol discloses:
wherein extracted said app data is combined with external data to generate events of interest (Abrol; Abrol teaches combining additional data with original data (e.g. app data) to detect anomalies (i.e. events of interest;
see e.g. [0047] “ ... real time anomaly detection aims to capture abnormalities ... as new data stream arrives from the data streams, this data may be combined with the stored data and additional analytics carried out”).
Therefore it would have been prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Shamir with Abrols’s detection and real time analytics scheme. The motivation being the combined invention provides for enhanced data which improves the efficiency of monitoring managed devices explicitly taught by Shamir.
Shamir in view of Trollope and in further view of Abrol disclose:
wherein extracted said alphanumeric app data is combined with external data to generate events of interest (The combined solution provides for combining data for generating events with respect to the alphanumeric data as taught by Trollope).

wherein extracted said alphanumeric app data is combined with external data to generate events of interest (Trollope; Trollope teaches queries may be provided from users (i.e. events of interest) that is searched against previously “screen scraped” user interactions
see e.g. Trollope, Column 12, Line 39 – Column 13, Line 6)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]
Regarding claim 6, Shamir in view of Trollope disclose the system of claim 1 and the detection of events (see e.g. Shamir [0024] “ ... processor throttling, kernel panic, denial of service attacks ...”), but Shamir does not expressly disclose further comprising data from user input means wherein said input means data is combined with extracted  said alphanumeric app data to match app behavior with user input whereby revealing app anomalies.
However in analogous art Abrol discloses:
further comprising data from user input means wherein said input means data is combined with extracted said app data to match app behavior with user input whereby revealing app anomalies (Abrol; Abrol teaches combining additional data with original data (e.g. app data) to detect anomalies (i.e. events of interest with respect to user behavior associated with applications;
see e.g. [0047] “ ... real time anomaly detection aims to capture abnormalities un user’s behavior in real time ... abnormal  interaction patterns of individuals/groups in social media ... classification and clustering  ... as new data stream arrives from the data streams, this data may be combined with the stored data and additional analytics carried out”).
Therefore it would have been prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Shamir with Abrol’s real time analytics. The motivation being the combined invention provides for enhanced data which improves the efficiency of monitoring managed devices explicitly taught by Shamir.
Shamir in view of Trollope and in further view of Abrol disclose:
wherein said input means data is combined with extracted said alphanumeric app data to match app behavior with user input whereby revealing app anomalies (The combined solution provides for combining data to reveal anomalies with respect to the alphanumeric data as taught by Trollope).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]
Regarding claim 34,   Shamir in view of Trollope and in further view of Abrol disclose the system of claim 5 wherein said events of interest generate a display image to said display (The combined invention per Trollope provides for the alphanumeric and/or graphical app data associated with events to be processed by the measurement feedback system to generate content at client devices (i.e. display image) based on the feedback;


see e.g. Trollope, Column 12, Line 39 – Column 13, Line 6 “ ... OCR detector 226 may store an identification of the identified element or entity in an entity database 228 ... storing an identification of an entity (e.g., person, song, text, keyword, album, artist, etc.). identified by a detector 222-226 ... transmit the requested information to the client device 100 based on the retrieved information”
Trollope also teaches display images (e.g. broadcasting applications and associated user interface elements) may be provided to user devices in a feedback fashion based on previously displayed  data (e.g. alphanumeric data);
see e.g. Trollope,  Column 23, Lines  30 – 34 “ ... feedback may added to the  broadcast, such as mixing remote view applause or cheers with live audio of a performance, to further increase feelings of engagement and participants ... receive answers to questions ... without needing to navigate complex menu systems”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]
Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.


s 7, 9, and 16 are rejected under 35 USC 103 as being unpatentable over Shamir in view of Trollope and in further view of Douglas (US 2019/0220583)
Regarding claim 7, Sharmir in view of Trollope disclose the system of claim 1 and the detection of events (see e.g.  Shamir [0024] “ ... processor throttling, kernel panic, denial of service attacks ...”), but Shamir does not expressly disclose wherein extracted alphanumeric data of app of said apps is compared with expected alphanumeric data of said app whereby said app is validated to work as expected.
However in analogous art Douglas discloses:
wherein extracted data of app of said apps is compared with expected data of said app whereby said app is validated to work as expected (Shamir; Shamir teaches the validation and/or determination of normal application execution by extracting and/or introspecting various characteristics of application behavior with normal usage patterns(i.e. expected data);
see e.g. [0258] “ ... an  indicator of a fraudulent spoofing attack ..”
see e.g. [0266] “ ...typical usage patterns”
see e.g. [0269] “ ... Are the applications or transaction types that are being authenticated in line with normal usage patterns for that user?
See e.g. [0270] “ Frequency: How often does the user typically perform a specific type of transaction” Is the user operating within usage/frequent patterns”
see e.g. [0265] “ Screen resolution: What is the screen resolution of the device being used? This should normally be consistent/device for the user ” 
see e.g. [0262] “ Browser/Version: Which browser is the user using for authentication” Do they always use  Chrome” Is this authentication request suddenly coming from Safari”
see e.g. [0264] “How has the user customized their browser”
see e.g. [0263] “ A fraudulent attempt may be less likely to come from a browser with  the identical configuration of the user”).
Therefore it would have been prima facie obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Douglas validation scheme. The motivation being the combined solution provides for increased efficiencies in validating or determining legitimate execution modes of applications.
Shamir in view of Trollope and in further view of Douglas disclose:
wherein extracted alphanumeric data of app of said apps is compared with expected alphanumeric data of said app whereby said app is validated to work as expected (The combined invention provides for comparative analysis with respect to the alphanumeric data explicitly taught by Trollope).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]
Regarding claim 9, Shamir in view of Trollope and in further view of Douglas disclose the system of claim 7 and Shamir teaches the reporting of denial of service attacks, kernel panics to a management station (see e.g. Shamir [0024]), Shamir does not expressly disclose wherein said app is invalidated when said comparison of alphanumeric data of said app with said expected data fails whereby said app is reported as anomaly.
However in analogous art Douglas teaches:
(Douglas;Douglas teaches the determination of a validation state (e.g. valid or invalid) based upon detecting anomalies by the utilization of normal usage patterns (i.e. anomalies can be detected if the analysis shows deviations from normal usage patterns) associated with applications;
see e.g. [0266] “ ...typical usage patterns”
see e.g. [0269] “ ... Are the applications or transaction types that are being authenticated in line with normal usage patterns for that user?
see e.g. [0258] “ ... an  indicator of a fraudulent spoofing attack ..”
See e.g. [0270] “ Frequency: How often does the user typically perform a specific type of transaction” Is the user operating within usage/frequent patterns”
see e.g. [0265] “ Screen resolution: What is the screen resolution of the device being used? This should normally be consistent/device for the user ” 
see e.g. [0262] “ Browser/Version: Which browser is the user using for authentication” Do they always use  Chrome” Is this authentication request suddenly coming from Safari”
see e.g. [0264] “How has the user customized their browser”
see e.g. [0263] “ A fraudulent attempt may be less likely to come from a browser with  the identical configuration of the user”).
  Therefore it would have been prima facie obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Douglas validation/invalidation scheme. The motivation being the combined solution provides for increased efficiencies in validating /invalidating or determining legitimate execution modes of applications (i.e. valid or invalid) which may be utilized for reporting purposes.

wherein said app is invalidated when said comparison of alphanumeric data of said app with said expected data fails whereby said app is reported as anomaly (The combined invention provides for comparison analysis with respect to Trollope’s alphanumeric data).
Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 8  and 17 are rejected under 35 USC 103 as being unpatentable over Shamir in view of Trollope and in further view of  Douglas and in further view of Kogan (US 2020/0007503)
Regarding claim 8, Shamir in view of Trollope  and in further view of Douglas  disclose the system of claim 7 wherein said app is invalidated when said comparison of alphanumeric data of said app with said expected data fails (Per dependent claim 7 an invalidation state maybe detected via the utilization of the presented scenarios; see e.g. Douglas [0258], [0266], [0269], [0270]) however Shamir does not expressly disclose wherein said app is invalidated when said comparison of alphanumeric data of said app with said expected data fails whereby at least part of said app is blocked from displaying on said display.
However in analogous art Kogan discloses:
 blocking content (see e.g. [0034] “ ... detect unwanted content and to detect attacks or threats in real time and it involves taking steps to shut down  any suspicious  programs or processes ... blocking of unwanted content)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Kogan’s detection and blocking schemes. The motivation being that App content output is readily able to be controlled and therefore mitigate adverse attacks.

wherein said app is invalidated when said comparison of alphanumeric data of said app with said expected data fails whereby at least part of said app is blocked from displaying on said display. (The combined invention provides for blocking of app content based upon the invalidation state resulting from comparison of data analysis)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]
Therefore it would have been prima facie obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Douglas validation scheme. The motivation being the combined solution provides for increased efficiencies in validating or determining legitimate execution modes of applications.
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.



Claims 28 and 31  are  rejected under 35 USC 103 as being unpatentable over Shamir in view of Trollope and in further view of Fugate (US 2016/0147492)
Regarding claim 28,  Shamir in view of Trollope disclose  the system of claim 1 wherein said display scanner is analyzed using digital image processing to extract graphical app data displayed on said display in addition to said alphanumeric app data (The combined invention per Trollope provides for conventional digital image processing via OCR).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]
As evidence of the above rationale with respect to the relationship between OCR and digital image processing, Fugate discloses:
digital image processing is equivalent to optical character recognition (Fugate; Fugate within the context of user interface displays  comprising user interface elements teaches OCR is directly associated with image processing;
see e.g. [0030] “ ... search for recognizable objects, text, and images (such as software user interface elements, buttons, icons, menus, text, and images ... optical character recognition ... image processing algorithms ... GUI environment elements)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Fugate’s OCR scheme which realizes digital image processing. The motivation being the combined solution provides one of ordinary skill in the art to realize OCR via the plurality of readily available digital image processing techniques.
Regarding claim 31, claim 31 comprises the same and/or similar subject matter as claim 28 and is considered an obvious variation; therefore it is rejected under the same rationale.
29 is rejected under 35 USC 103 as being unpatentable over Shamir in view of Trollope and in further view of Jia (US 10,244,286)
Regarding claim 29,   Shamir in view of Trollope disclose the system of claim 1 wherein display image is generated to said display based on said extracted alphanumeric data (The combined invention per Trollope provides for the alphanumeric and/or graphical app data captured by an OCR detector to be processed by the measurement feedback system and where content related to what was previously captured to be subsequently delivered to client devices (i.e. display image) based on the feedback;
see e.g. Trollope, Column 12, Line 39 – Column 13, Line 6 “ ... OCR detector 226 may store an identification of the identified element or entity in an entity database 228 ... storing an identification of an entity (e.g., person, song, text, keyword, album, artist, etc.). identified by a detector 222-226 ... transmit the requested information to the client device 100 based on the retrieved information”
Trollope also teaches display images (e.g. broadcasting applications and associated user interface elements) may be provided to user devices in a feedback fashion based on previously displayed  data (e.g. alphanumeric data);
see e.g. Trollope,  Column 23, Lines  30 – 34 “ ... feedback may added to the  broadcast, such as mixing remote view applause or cheers with live audio of a performance, to further increase feelings of engagement and participants ... receive answers to questions ... without needing to navigate complex menu systems”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any 
As further evidence of the above rationale, Jia teaches:
whereby output of said display scanner is analyzed to extract alphanumeric app data displayed on said display externally to said computing device (Jia; Jia teaches screen scraping the display of a user device (e.g. application data and/or user interface elements) and where the data “scraped” (e.g. alphanumeric data) may influence the content that is subsequently delivered to a particular user device;
see e.g. Column 7,  Line 56 – Column 8, Line 67 “ ... recommending digital content objects ...  As the user is interacting with certain digital content objects ...  screen scraping ... objects with which the user is interacting ...”
see e.g. Fig. 2, Step 204 “Identifying prior content interactions 204”
see e.g. Fig. 2 Step 214 “Causing as least one of the selected target digital content objects to the remote device 212”
see e.g. Fig. 2 [Column 4, Lines 58 – 60, Fig. 3 [Column 4, Lines 61 – 62])
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Jia’s content distribution scheme. The motivation being the combined invention provides for increased efficiencies in delivering application data to client devices.


s 30 and 33 are rejected under 35 USC 103 as being unpatentable over Shamir in view of Trollope and in further view of Fugate and in further view of Jia
Regarding claim 30,    Shamir in view of Trollope and in further view of Fugate disclose the system of claim 28 wherein display image is generated to said display based on said extracted graphical and alphanumeric data (The combined invention per Trollope provides for the alphanumeric and/or graphical app data captured by an OCR detector to be processed by the measurement feedback system and where content related to what was previously captured to be subsequently delivered to client devices (i.e. display image) based on the feedback;
see e.g. Trollope, Column 12, Line 39 – Column 13, Line 6 “ ... OCR detector 226 may store an identification of the identified element or entity in an entity database 228 ... storing an identification of an entity (e.g., person, song, text, keyword, album, artist, etc.). identified by a detector 222-226 ... transmit the requested information to the client device 100 based on the retrieved information”
Trollope also teaches display images (e.g. broadcasting applications and associated user interface elements) may be provided to user devices in a feedback fashion based on previously displayed  data (e.g. alphanumeric data);
see e.g. Trollope,  Column 23, Lines  30 – 34 “ ... feedback may added to the  broadcast, such as mixing remote view applause or cheers with live audio of a performance, to further increase feelings of engagement and participants ... receive answers to questions ... without needing to navigate complex menu systems”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any 
As further evidence of the above rationale, Jia teaches:
whereby output of said display scanner is analyzed to extract alphanumeric app data displayed on said display externally to said computing device (Jia; Jia teaches screen scraping the display of a user device (e.g. application data and/or user interface elements) and where the data “scraped” (e.g. alphanumeric data) may influence the content that is subsequently delivered to a particular user device;
see e.g. Column 7,  Line 56 – Column 8, Line 67 “ ... recommending digital content objects ...  As the user is interacting with certain digital content objects ...  screen scraping ... objects with which the user is interacting ...”
see e.g. Fig. 2, Step 204 “Identifying prior content interactions 204”
see e.g. Fig. 2 Step 214 “Causing as least one of the selected target digital content objects to the remote device 212”
see e.g. Fig. 2 [Column 4, Lines 58 – 60, Fig. 3 [Column 4, Lines 61 – 62])
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Jia’s content distribution scheme. The motivation being the combined invention provides for increased efficiencies in delivering application data to client devices.
Regarding claim 33, claim 33 comprises the same and/or similar subject matter as claim 30 and is considered an obvious variation; therefore it is rejected under the same rationale.

s 11 – 13 are rejected under 35 USC 103 as being unpatentable over Shamir in view of Trollope and in further view of Milojicic (US 2019/0095356)
Regarding claim 11,   Shamir in view of Trollope  disclose the method according to claim 10 wherein said scanning of said display is external to said computing device (Shamir; Per independent claim 1 [Figs 1 and 2]) the scanning functionality is separate and distinct from the computing device)  but does not teach the management sever may be implemented within the context of a trusted zone and therefore does not expressly disclose whereby scanning of said display is unreachable from said computing device.
The Examiner notes the Applicant specification relies on “trusted zone” infrastructure and/or implementations to realize these features (see e.g. Applicant’s US PGPUB [0149])
However in analogous art Milojicic teaches:
management server is unreachable from said computing device (Milojicic; Milojicic teaches a management server comprising a trusted zone which results in a computing device comprising said display not being able to reach the capture engine comprising scanning capabilities;
see e.g. [0083] “ ... The access control components 550 may be programed in a trusted component, such as a trusted zone of a processor (e.g. processor 10-1) of a local node, the management server 530 or both ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Milojicic’s utilization of trusted zone infrastructure. The motivation being the combined solution provides for one of ordinary skill in the art to provide for enhanced security and potentially implement the scanning feature directly at the client device using the trusted zone infrastructure explicitly taught by Milojicic.
Shamir in view of Trollope and in further view of Milojicic disclose:
(The combined invention provides for the separated components (computing device and scanning function) per Shamir while Milojicic provides for the “unreachable” scheme via trusted zone infrastructure as detailed above).
Regarding claim 12,    Shamir in view of Trollope disclose the method according to claim 10 wherein said scanning of said display is external to operating system running said apps (Shamir; Per Independent claim 1 the screen capture engine (i.e. display scanner) resides on the management server which is external to the computing device comprising an operating system and associated kernel;
see e.g. Fig. 1 [0009] and Fig. 2 [0010] illustrating a management server comprising a screen capture engine 221 which is external to the operating system of the managed device;
see e.g. [0024] “ ... managed  device ... processor ...kernel ...”
see e.g. [0026] “ ... User Interface display  may be non-graphical, such as a terminal display used in MS-DOS, or graphical, such as the Graphical User Interface (GUI) used in Microsoft Windows ...” ) but does not teach the management sever may be implemented within the context of a trusted zone and therefore does not expressly disclose whereby scanning of said display is unreachable from said operating system.
However in analogous art Milojicic teaches:
management server is unreachable from said operating system of computing device (Milojicic; Milojicic teaches a management server comprising a trusted zone which results in a computing device comprising an operating system not being able to reach the capture engine comprising scanning capabilities at the management server;
see e.g. [0083] “ ... The access control components 550 may be programed in a trusted component, such as a trusted zone of a processor (e.g. processor 10-1) of a local node, the management server 530 or both ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Milojicic’s utilization of trusted zone infrastructure. The motivation being the combined solution provides for one of ordinary skill in the art to provide for enhanced security and potentially implement the scanning feature directly at the client device using the trusted zone infrastructure explicitly taught by Milojicic.
Shamir in view of Trollope and in further view of Milojicic disclose:
wherein said scanning of said display is external to operating system running said apps whereby scanning of said display is unreachable from said operating system (The combined invention provides for the separated components (computing device comprising and operating system and scanning function) per Shamir while Milojicic provides for the “unreachable” scheme via trusted zone infrastructure as detailed above).
Regarding claim 13, Shamir in view of Trollope discloses the method according to claim 10 wherein said scanning of said display is external to reach of computer processor displaying said app data (Shamir; Per Independent claim 1 the screen capture engine (i.e. display scanner) resides on the management server which is external to the computing device comprising a processor;
see e.g. Fig. 1 [0009] and Fig. 2 [0010] illustrating a management server comprising a screen capture engine 221 which is external to the processor of the managed device;
see e.g. [0024] “ ... managed  device ... processor ...kernel ...”
see e.g. [0026] “ ... User Interface display  may be non-graphical, such as a terminal display used in MS-DOS, or graphical, such as the Graphical User Interface (GUI) used in Microsoft Windows ...” )  but does not teach the management sever may be implemented within the 
The Examiner notes the Applicant specification relies on “trusted zone” infrastructure and/or implementations to realize these features (see e.g. Applicant’s US PGPUB [0149])
However in analogous art Milojicic teaches:
management server is unreachable from said computing device (Milojicic; Milojicic teaches a management server comprising a trusted zone which results in a computing device comprising said processor not being able to reach the capture engine comprising scanning capabilities;
see e.g. [0083] “ ... The access control components 550 may be programed in a trusted component, such as a trusted zone of a processor (e.g. processor 10-1) of a local node, the management server 530 or both ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Milojicic’s utilization of trusted zone infrastructure. The motivation being the combined solution provides for one of ordinary skill in the art to provide for enhanced security and potentially implement the scanning feature directly at the client device using the trusted zone infrastructure explicitly taught by Milojicic.
Shamir in view of Trollope and in further view of Milojicic disclose:
wherein said scanning of said display is external to reach of computer processor displaying said app data whereby scanning of said display is unreachable from said computer processor. (The combined invention provides for the separated components (computing device and scanning function) per Shamir while Milojicic provides for the “unreachable” scheme via trusted zone infrastructure as detailed above).

s 21 – 24 are rejected under 35 USC 103 as being unpatentable over Shamir (US 2011/0153846) in view of Trollope (US 9,854,315) and in further view of Fugate (US 2016/0147492)
Regarding claim 21, Shamir discloses a system for analyzing and extracting graphical data from apps displayed on a display comprising:
a computing device comprising said display and configured to run said apps within an operating system  (Shamir; Shamir teaches a managed device (i.e. computing device) comprising a conventional display and  conventional kernel and/or operating system (e.g. Microsoft Windows) to run a plurality of types of applications (i.e. apps);
see e.g. [0021] “ ... a managed device ...”
see e.g. [0022] “ ... applications on the managed device ...”
see e.g. [0024] “ ... managed  device ... processor ... kernel ...”
see e.g. [0026] “ ... User Interface display  may be non-graphical, such as a terminal display used in MS-DOS, or graphical, such as the Graphical User Interface (GUI) used in Microsoft Windows ...” 
see e.g. [0027] “A user may interact with the user interface display via any suitable user interface input means ...”);
a display scanner for scanning said display externally to said apps displaying on said display (Shamir; Shamir teaches a capture engine (i.e. display scanner) for scanning apps displaying on the managed device’s display;
see e.g.[0031] “ ... Screen capture engine 221 may capture the user interface display of one or more sessions and/or applications  that are concurrently running on the managed device 110”
see e.g. Fig. 1 [0009] and Fig. 2 [0010] illustrating a management server comprising a screen capture engine 221;
see e.g. [0030] “ the management server 120 may comprise a screen capture engine 221 ...”);
whereby output of said display scanner is analyzed to extract graphical app data displayed on said display externally to said apps running on said computing device (Shamir; Shamir teaches taking a snapshot or image of the user interface display data (i.e. via the screen capture engine utilizing images from the video framebuffer) comprising UI elements and application and/or session data is analyzed in order to determine if it matches a predetermined user interface display;
see e.g. [0033] “ ... screen capture engine 221 may capture the user interface display by scanning the portion of the video framebuffer to be captured ...”
see e.g. [0032] “ ... management station 130 may specific which user interface display to be captured by the screen capture engine 221 when a management session is established ... default sessions and/or applications may be agreed upon between the management station 130 and management server 1230 in advance and kept in configuration file accessible by the screen capture engine 221”) .
Although Shamir provides the ability to intelligently analyze and/or extract graphical app data, Shamir strongly suggests but does not teach the well-known and conventional process of optical character recognition and/or digital image processing techniques and therefore does not expressly disclose:
whereby output of said display scanner is analyzed using digital image processing to extract graphical app data displayed on said display externally to said apps running on said computing device.


whereby output of said display scanner is analyzed using digital image processing to extract graphical app data displayed on said display externally to said apps running on said computing device (Trollope; Trollope teaches the utilization of optical character recognition (e.g. OCR via digital image processing) to extract, analyze, and process alphanumeric data associated with user interface display data comprising user interface elements and applications; see e.g. Column 12, Lines 28 – 38;

    PNG
    media_image1.png
    272
    585
    media_image1.png
    Greyscale
)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s conventional OCR detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing graphical application data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]
As evidence of the above rationale with respect to the relationship between OCR and digital image processing, Fugate discloses:
(Fugate; Fugate within the context of user interface displays  comprising user interface elements teaches OCR is directly associated with image processing;
see e.g. [0030] “ ... search for recognizable objects, text, and images (such as software user interface elements, buttons, icons, menus, text, and images ... optical character recognition ... image processing algorithms ... GUI environment elements)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Fugate’s OCR scheme comprising digital image processing. The motivation being the combined solution provides one of ordinary skill in the art to realize OCR via the plurality of readily available digital image processing techniques.
Regarding claim 22, Shamir in view of Trollope and in further view of Fugate disclose the system of claim 21 wherein said graphical app data is analyzed to identify one or more apps displayed on said display (The combined solution per Trollope provides for targeting specific applications and their associating sessions; Fugate also provides for recognizing graphical app data associated with a plurality of type of application;
see e.g. Trollope Column 12, Lines 28 – 42)
see e.g. Fugate [0030]
see e.g. Shamir [0032])
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s conventional OCR detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing graphical application data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Fugate’s OCR scheme comprising digital image processing. The motivation being the combined solution provides one of ordinary skill in the art to realize OCR via the plurality of readily available digital image processing techniques.
Regarding claim 23, Shamir in view of Trollope and in further view of Fugate disclose the system the system of claim 22 wherein said graphical app data is analyzed to identify one or more app current state displayed on said display (The combined solution per Shamir can determine that the application is an unresponsive state while Trollope is readily able to determine a plurality of types of states via its OCR scheme; 
see e.g. Shamir [0033] “ ... the screen capture engine 221 may still be able to capture the user interface display and forward the captured user interface display to the management station 130. The user interface display of a managed device 110 while it is an unresponsive state may assist the management station 130 in performing post failure diagnosis and/or error recovery ...”
see e.g. Trollope  Column 12, Lines 28 – 42; see e.g. Column 13, Lines 7 - 23).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s conventional OCR detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing graphical application data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]



Regarding claim 24, Shamir in view of Trollope and in further view of Fugate disclose  the system of claim 22 wherein said display scanner is analyzed to extract alphanumeric app data displayed on said display in addition to said graphical app data (The combined invention per Trollope provides for alphanumeric app data;
see e.g. Trollope Column 12, Lines 28 – 38 “ ... alphanumeric  characters ... “).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s conventional OCR detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing graphical application data and provides for one of ordinary skill in the art to implement these services in any device which can support a “ ... service, daemon, application, routine ...” [see e.g. Column 12, Lines 30 – 32]
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Fugate’s OCR scheme comprising digital image processing. The motivation being the combined solution provides one of ordinary skill in the art to realize OCR via the plurality of readily available digital image processing techniques.



s 25 and 32 are rejected under 35 USC 103 as being unpatentable over Shamir in view of Trollope and in further view of Fugate and in further view of Jia
Regarding claim 25, Shamir in view of Trollope and in further view of Fugate disclose the system of claim 24 wherein display image is generated to said display based on said graphical and alphanumeric data (The combined invention per Trollope provides for the alphanumeric and/or graphical app data captured by an OCR detector to be processed by the measurement feedback system and where content related to what was previously captured to be subsequently delivered to client devices (i.e. display image) based on the feedback;
see e.g. Trollope, Column 12, Line 39 – Column 13, Line 6 “ ... OCR detector 226 may store an identification of the identified element or entity in an entity database 228 ... storing an identification of an entity (e.g., person, song, text, keyword, album, artist, etc.). identified by a detector 222-226 ... transmit the requested information to the client device 100 based on the retrieved information”
Trollope also teaches display images (e.g. broadcasting applications and associated user interface elements) may be provided to user devices in a feedback fashion based on previously displayed  data (e.g. alphanumeric data);
see e.g. Trollope,  Column 23, Lines  30 – 34 “ ... feedback may added to the  broadcast, such as mixing remote view applause or cheers with live audio of a performance, to further increase feelings of engagement and participants ... receive answers to questions ... without needing to navigate complex menu systems”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing alphanumeric data and provides for one of ordinary skill in the art to implement these services in any 
As further evidence of the above rationale, Jia teaches:
whereby output of said display scanner is analyzed to extract alphanumeric app data displayed on said display externally to said computing device (Jia; Jia teaches screen scraping the display of a user device (e.g. application data and/or user interface elements) and where the data “scraped” (e.g. alphanumeric data) may influence the content that is subsequently delivered to a particular user device;
see e.g. Column 7,  Line 56 – Column 8, Line 67 “ ... recommending digital content objects ...  As the user is interacting with certain digital content objects ...  screen scraping ... objects with which the user is interacting ...”
see e.g. Fig. 2, Step 204 “Identifying prior content interactions 204”
see e.g. Fig. 2 Step 214 “Causing as least one of the selected target digital content objects to the remote device 212”
see e.g. Fig. 2 [Column 4, Lines 58 – 60, Fig. 3 [Column 4, Lines 61 – 62])
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Jia’s content distribution scheme. The motivation being the combined invention provides for increased efficiencies in delivering application data to client devices.
Regarding claim 32, claim 32 comprises the same and/or similar subject matter as claim 25 and is considered an obvious variation; therefore it is rejected under the same rationale.

26 is rejected under 35 USC 103 as being unpatentable over Shamir in view of Trollope and in further view of Fugate and in further view of Douglas (US 2019/0220583)
Regarding claim 26,   Shamir in view of Trollope and in further view of Fugate disclose the system of claim 21, but Shamir does not expressly disclose wherein extracted graphical data of app of said apps is compared with expected graphical data of said app whereby said app is validated to work as expected.
However in analogous art Douglas discloses:
wherein extracted graphical data of app of said apps is compared with expected graphical data of said app whereby said app is validated to work as expected (Shamir; Shamir teaches the validation and/or determination of normal application execution by extracting and/or introspecting various characteristics of application behavior with normal usage patterns(i.e. expected data);
see e.g. [0258] “ ... an  indicator of a fraudulent spoofing attack ..”
see e.g. [0266] “ ...typical usage patterns”
see e.g. [0269] “ ... Are the applications or transaction types that are being authenticated in line with normal usage patterns for that user?
See e.g. [0270] “ Frequency: How often does the user typically perform a specific type of transaction” Is the user operating within usage/frequent patterns”
see e.g. [0265] “ Screen resolution: What is the screen resolution of the device being used? This should normally be consistent/device for the user ” 
see e.g. [0262] “ Browser/Version: Which browser is the user using for authentication” Do they always use  Chrome” Is this authentication request suddenly coming from Safari”
see e.g. [0264] “How has the user customized their browser”
see e.g. [0263] “ A fraudulent attempt may be less likely to come from a browser with  the identical configuration of the user”).
Therefore it would have been prima facie obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Douglas validation scheme. The motivation being the combined solution provides for increased efficiencies in validating or determining legitimate execution modes of applications.
Claim 27 is rejected under 35 USC 103 as being unpatentable over  Shamir in view of Trollope and in further view of Fugate  and in further view of Douglas and in further view of Kogan (US 2020/0007503)
. Regarding claim 27, Shamir in view of Trollope and in further view of Fugate and in further view of Douglas disclose the system of claim 26 wherein said app is invalidated when said comparison of said graphical data of said app with said expected data fails (Per dependent claim 26 an invalidation state maybe detected and/or realized via the utilization of the presented scenarios; see e.g. Douglas [0258], [0266], [0269], [0270])  however Shamir does not expressly disclose whereby at least part of said app is blocked from displaying on said display.
However in analogous art Kogan discloses:
 blocking content (see e.g. [0034] “ ... detect unwanted content and to detect attacks or threats in real time and it involves taking steps to shut down  any suspicious  programs or processes ... blocking of unwanted content)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Kogan’s detection and blocking schemes. The motivation being that App content output is readily able to be controlled based upon very use case scenarios implemented by one on ordinary skill in the art.

wherein said app is invalidated when said comparison of said graphical data of said app with said expected data fails whereby at least part of said app is blocked from displaying on said display (The combined solution provides for blocking of app content based upon the invalidation state resulting from comparison of data analysis)
Claims 1, 10, and 21  are rejected under 35 USC 103 as being unpatentable over Shamir (US 2011/0153846) in view of Trollope (US 9,854,315) and in further view of Emiris, “Automated Optic Recognition of Alphanumeric Content in Car License Plates in a Semi-Structured Environment”, October 2001
Regarding claim 21, Shamir discloses a system for analyzing and extracting graphical data from apps displayed on a display comprising:
a computing device comprising said display and configured to run said apps within an operating system  (Shamir; Shamir teaches a managed device (i.e. computing device) comprising a conventional display and  conventional kernel and/or operating system (e.g. Microsoft Windows) to run a plurality of types of applications (i.e. apps);
see e.g. [0021] “ ... a managed device ...”
see e.g. [0022] “ ... applications on the managed device ...”
see e.g. [0024] “ ... managed  device ... processor ... kernel ...”
see e.g. [0026] “ ... User Interface display  may be non-graphical, such as a terminal display used in MS-DOS, or graphical, such as the Graphical User Interface (GUI) used in Microsoft Windows ...” 
see e.g. [0027] “A user may interact with the user interface display via any suitable user interface input means ...”);
a display scanner for scanning said display externally to said apps displaying on said display (Shamir; Shamir teaches a capture engine (i.e. display scanner) for scanning apps displaying on the managed device’s display;
see e.g.[0031] “ ... Screen capture engine 221 may capture the user interface display of one or more sessions and/or applications  that are concurrently running on the managed device 110”
see e.g. Fig. 1 [0009] and Fig. 2 [0010] illustrating a management server comprising a screen capture engine 221;
see e.g. [0030] “ the management server 120 may comprise a screen capture engine 221 ...”);
whereby output of said display scanner is analyzed to extract graphical app data displayed on said display externally to said apps running on said computing device (Shamir; Shamir teaches taking a snapshot or image of the user interface display data (i.e. via the screen capture engine utilizing images from the video framebuffer) comprising UI elements and application and/or session data is analyzed in order to determine if it matches a predetermined user interface display;
see e.g. [0033] “ ... screen capture engine 221 may capture the user interface display by scanning the portion of the video framebuffer to be captured ...”
see e.g. [0032] “ ... management station 130 may specific which user interface display to be captured by the screen capture engine 221 when a management session is established ... default sessions and/or applications may be agreed upon between the management station 130 and management server 1230 in advance and kept in configuration file accessible by the screen capture engine 221”) .

whereby output of said display scanner is analyzed using digital image processing to extract graphical app data displayed on said display externally to said apps running on said computing device.
However in analogous art Trollope addresses these conventional features and discloses:
whereby output of said display scanner is analyzed using digital image processing to extract graphical app data displayed on said display externally to said apps running on said computing device (Trollope; Trollope teaches the utilization of optical character recognition (e.g. OCR via digital image processing) to extract, analyze, and process alphanumeric data associated with user interface display data comprising user interface elements and applications; see e.g. Column 12, Lines 28 – 38;

    PNG
    media_image1.png
    272
    585
    media_image1.png
    Greyscale
)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Trollope’s conventional OCR detection 
As evidence of the above rationale with respect to the relationship between OCR and digital image processing, Emiris discloses:
digital image processing is equivalent to optical character recognition (Emiris; Emiris OCR is directly associated with digital image processing;
see e.g. Abstract “Optical character recognition (OCR) encompasses a large number of applications ...  acquisition of digital image processing ...”
see e.g. Page 50, Column 1,  Section I. Introduction “Optical character recognition ... The present work examines the recognition and identification – in digital images – of the alphanumeric content ... (a) The digital image processing stage ...”
see e.g. Section 2.2. The Digital Image Processing Stage)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir with Emiris’ tactical correlation and association between OCR and digital image processing. The motivation being the combined solution provides one of ordinary skill in the art to realize OCR via the plurality of readily available digital image processing techniques.
Regarding claim 1, claim 1 comprises the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.


/TODD L BARKER/Primary Examiner, Art Unit 2449